United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Midflorida, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-739
Issued: December 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 22, 2009 appellant filed a timely appeal of the October 20, 2008 decision of
the Office of Workers’ Compensation Programs which found that he received an overpayment of
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment in the amount of $159,918.02 from September 4, 1993 to November 22, 2003 due
to his receipt of dual benefits; and (2) whether the Office properly denied waiver of the
overpayment.
FACTUAL HISTORY
This is the second appeal in this case. In a September 18, 2007 decision, the Board
affirmed a December 20, 2005 decision of the Office as to fact of overpayment but set aside the
decision with regard to the amount of overpayment. The case was remanded for further

development. The Board determined that appellant received an overpayment of compensation
from September 4, 1993 to November 22, 2003 because he received dual benefits from the
Office and the Department of Veterans Affairs (VA) during that period. However, the Office
incorrectly calculated the amount of the overpayment. The Office was directed to make a new
determination on the amount of the overpayment. The facts and circumstances of the case are set
forth in the Board’s prior decision and incorporated herein by reference.1
In a fiscal payment worksheet dated November 29, 2007, the Office noted that appellant
was paid wage-loss compensation for the period September 4, 1993 to November 8, 1996 in the
amount of $11,572.64, and was paid a schedule award from May 31, 1994 to November 22, 2003
in the amount of $148,345.38. It determined that from September 4, 1993 to November 22, 2003
appellant had been paid benefits in the amount of $159,918.02. The Office attached a detailed
breakdown for applicable pay rates and gross compensation. Also submitted was an Office
payment history inquiry report dated November 16, 2007.
In a November 30, 2007 letter, the Office informed appellant that it had made a
preliminary determination that he received a $159,918.02 overpayment of compensation from
September 4, 1993 to November 22, 2003 for which he was not at fault in creating. Appellant
received an overpayment of $159,918.02 in wage-loss compensation and compensation for leave
buyback for his left knee condition September 4, 1993 to November 8, 1996 and was paid a
schedule award for the period May 31, 1994 to November 22, 2003. He also received an
increase in VA benefits for the same injury for the period beginning on August 31, 1993. The
Office advised that the overpayment occurred because appellant received compensation benefits
from both the Office and the VA during the same period for the same injury. It advised him of
his right to submit additional evidence and to request a prerecoupment hearing. The Office
instructed appellant to complete an enclosed overpayment recovery form and submit supporting
documentation.
On December 23, 2007 appellant requested a prerecoupment hearing. He noted that,
since 1993, he had accurately reported his VA benefits to the Office but was never informed
about prohibited dual benefits. Appellant asserted that he would suffer severe financial hardship
if he was required to repay the debt, that he was 65 years old with debilitating health issues and
his wife was totally disabled. He requested waiver of the overpayment. Appellant submitted a
December 22, 2007 overpayment recovery form with supporting financial documents noting that
his monthly income was $4,662.00 and expenses were $4,346.00. He noted cash on hand of
$50.00, checking account balance of $800.00 and his wife had a savings account balance of
$10,000.00.
The hearing was held on April 16, 2008. Appellant noted monthly expenses of $4,562.90
and monthly income of $4,662.00. The employing establishment submitted an investigative
memorandum dated May 22, 2008 from the U.S. Postal Inspection Service which referenced an
October 7, 2004 letter from appellant’s attorney to State Farm Insurance Company issuing a
demand for $25,000.00 for injuries sustained in an off-duty motor vehicle accident on
August 16, 2003.
1

Docket No. 06-949 (issued September 18, 2007).

2

Appellant submitted a May 23, 2008 letter asserting that he and his wife were disabled
and could not work. He noted his medication bills had increased over the prior two years and he
was unable to make any payments on the debt. Appellant contended that the Office was at fault
in creating the overpayment as he was not notified of receiving dual benefits until 2004. He
asserted that the recovery would be against equity and good conscience, that he acted on
incorrect information from the Office and spent the funds which he would not have otherwise
done and would suffer financial hardship if he was required to make repayment. Appellant
advised that if waiver of repayment was denied he would have to sell his home, file bankruptcy
and be reduced to a lower standard of living.
By decision dated October 20, 2008, an Office hearing representative found that appellant
received a $159,918.02 overpayment of compensation from September 4, 1993 to November 22,
2003 for which he was not at fault. The hearing representative noted that appellant had received
an overpayment of $159,918.02 in wage-loss compensation and leave buyback for his left knee
condition for the period September 4, 1993 to November 8, 1996 and was paid a schedule award
from May 31, 1994 to November 22, 2003 while also receiving an increase in VA benefits for
the same injury for the period beginning on August 31, 1993. The hearing representative denied
waiver of the overpayment, finding that recovery of the overpayment would not defeat the
purpose of the Act or would it be against equity and good conscience. The hearing
representative directed repayment of the overpayment at the rate of $1,000.00 per month.
LEGAL PRECEDENT -- ISSUE 1
Section 8116(a) of the Federal Employees’ Compensation Act2 states:
“(a) While an employee is receiving compensation under this subchapter, or if he
has been paid a lump sum in commutation of installment payments until the
expiration of the period during which the installment payments would have
continued, he may not receive salary, pay, or remuneration of any type from the
United States, except-(1) in return for service actually performed;
(2) pension for service in the Army, Navy or Air Force;
(3) other benefits administered by the Department of Veterans Affairs
unless such benefits are payable for the same injury or the same death; and
(4) retired pay, retirement pay, retainer pay or equivalent pay for service in
the Armed Forces or other uniformed services....
“However, eligibility for or receipt of benefits under subchapter III of chapter 83
of this title, or another retirement system for employees of the [g]overnment, does

2

5 U.S.C. § 8116(a).

3

not impair the right of the employee to compensation for scheduled disabilities
specified by section 8107(c) of this title.”3
Section 8116(b) provides that in such cases an employee shall elect which benefits he
shall receive. Thus, the Act prevents payment of dual benefits in cases where the Office has
found that the disability was sustained in civilian federal employment and the VA has held that
the same disability was caused by military service.4
ANALYSIS -- ISSUE 1
Following the prior appeal, the Office provided a detailed breakdown for appellant’s pay
rates and gross compensation from September 4, 1993 to November 22, 2003 and included a
payment history inquiry report on November 16, 2007 in support of the overpayment calculation.
From September 4, 1993 to November 8, 1996 appellant received $11,572.64 in wage-loss
compensation and leave buyback and from May 31, 1994 to November 22, 2003 he received
$148,345.38 for a schedule award for his accepted work-related conditions of left knee strain,
aggravation of osteoarthritis of the left knee. He was not entitled to the wage-loss compensation
or the schedule award for the left knee injury because he had elected to receive VA benefits for
the left knee injury. This dual payment of benefits created an overpayment of $159,918.02.
The Office properly determined that from September 4, 1993 to November 22, 2003
appellant received an overpayment of $159,918.02 due to his receipt of dual benefits from both
the Office and the VA for the same injury. Appellant does not dispute that he received the
overpayment in question nor does he dispute the amount of the overpayment. The Board finds
that the Office properly determined the amount of the overpayment that covered the period
September 4, 1993 to November 22, 2003.
LEGAL PRECEDENT -- ISSUE 2
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment.5 If the Office finds that the
recipient of an overpayment was not at fault, repayment will still be required unless:
(1) adjustment or recovery of the overpayment would defeat the purpose of the Act; or
(2) adjustment or recovery of the overpayment would be against equity and good conscience.6
Recovery of an overpayment will defeat the purpose of the Act if such recovery would
cause hardship to a currently or formerly entitled beneficiary because: (a) the beneficiary from
whom the Office seeks recovery needs substantially all of his or her current income (including
compensation benefits) to meet current ordinary and necessary living expenses; and (b) the
beneficiary’s assets do not exceed a specified amount as determined by the Office from data
3
4

Id.
Sinclair L. Taylor, 52 ECAB 227 (2001); Allen W. Hermes, 43 ECAB 435 (1992).

5

20 C.F.R. § 10.433(a).

6

Id. at § 10.434. See Keith H. Mapes, 56 ECAB 130 (2004).

4

furnished by the Bureau of Labor Statistics. A higher amount is specified for a beneficiary with
one or more dependents.7 Recovery of an overpayment is considered to be against equity and
good conscience when any individual who received an overpayment would experience severe
financial hardship in attempting to repay the debt.8 Recovery of an overpayment is also
considered to be against equity and good conscience when any individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes
his or her position for the worse.9
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by the Office. This information is needed to
determine whether or not recovery of an overpayment would defeat the purpose of the Act or be
against equity and good conscience. This information will also be used to determine the
repayment schedule, if necessary.10
ANALYSIS -- ISSUE 2
The Office determined that appellant was without fault in the creation of the
overpayment. Because he is without fault, the Office may adjust later payments only if
adjustment would not defeat the purpose of the Act or be against equity and good conscience.
Appellant was advised by the Office to provide the necessary financial information if he
desired waiver. The Office sought financial information and documentation to help determine
whether recovery would defeat the purpose of the Act or would be against equity and good
conscience. The information provided by appellant in the overpayment recovery questionnaire
revealed that he had monthly expenses which included, rent or mortgage of $889.05, automobile
leases of $599.58, credit cards of $235.00, newspaper of $12.80, air-conditioning contract of
$10.00, cable of $58.51, electric of $220.00, telephone of $120.00, water/sewer of $85.00, SBA
loan of $44.00, termite protection of $41.50, insurance (home and automobile) of $343.00, taxes
of $45.00, pool services of $65.00, fuel/cars of $200.00, food of $525.00, miscellaneous
household expenses of $250.00, dental of $95.00, medical insurance of $280.00, medical
expenses of $90.00 and clothing of $125.00 for a total of $4,333.2711 per month. The
questionnaire noted that appellant earned $2,600.00 in compensation benefits from the VA,
$1,522.00 from social security benefits and $540.00 from the Office of Personnel Management
for a total of $4,662.00.12 Appellant noted assets that included cash of $50.00, check account
balance of $800.00 and savings account balance for his wife of $10,000.00. At the hearing on
7

Id. § 10.436.

8

Id. at § 10.437(a).

9

Id. at § 10.437(b).

10

Id. at § 10.438(a). See Keith H. Mapes, supra note 6.

11

The Board notes that there was an addition error and the total expense amount was $4,333.44.

12

The Board notes that analyzing the overpayment questionnaire of December 22, 2007 appellant’s income
exceeds his expenses by $316.00. In analyzing appellant’s monthly expense worksheet of May 23, 2008, his income
exceeds his expenses by $100.00.

5

April 16, 2008, and subsequently, appellant listed additional expenses for mortgage, household
bills to bring his listed monthly expenses to $4,562.90.13 With total income of $4,662.00 and
expenses of $4,562.90, the record establishes that his current income exceeds his monthly
expenses by more than $50.00. Therefore, he is not deemed, pursuant to Office procedures, to
need substantially all of his income to meet his ordinary and necessary living expenses.14
Because appellant has income which exceeds his monthly expenses by more than $50.00, the
Board concludes that appellant has failed to demonstrate that recovery of the overpayment would
defeat the purposes of the Act.15
With respect to whether recovery would be against equity and good conscience, section
10.437(a)(b) of the federal regulations provides that recovery of an overpayment is considered to
be against equity and good conscience when an individual would experience severe financial
hardship in attempting to repay the debt or, in reliance on such payments or on notice that such
payments would be made, relinquished a valuable right or changed his position for the worse.
Appellant asserts that he notified the Office on several occasions of his receipt of VA
benefits and reported the income annually on CA-1032 forms. He further advised that he was
never informed by the Office that he was not permitted to receive both VA and Office benefits.
Appellant indicated he was without fault in the creation of the overpayment, rather it was the
fault of the Office as he was not notified of receiving dual benefits until 2004 when benefits
expired.16 He asserted the recovery would be against equity and good conscience, that he acted
on incorrect information from the Office and spent the funds which he would not have otherwise
done and would suffer financial hardship if he was required to make repayment. However, the
evidence does not show that appellant would experience severe financial hardship in attempting
to repay the debt.17 Although appellant asserted that he acted on incorrect information from the
13

The hearing representative found that the additional expenses were “in line” with appellant’s earlier listed
expenses except for the mortgage amount. The Board notes that on December 22, 2007 appellant noted on the
overpayment recovery questionnaire that his mortgage payment was $889.05 per month and submitted a Chase
Mortgage Loan Statement dated November 3, 2007 supporting this figure. On May 23, 2008 appellant submitted an
overview of monthly expenses which reflected a mortgage payment of $1,099.05; however, he provided no
supporting documentation for this amount. As appellant’s monthly income, using the higher mortgage amount, still
exceeds his monthly expenses by more than $50.00, as addressed infra, this discrepancy in mortgage amount does
not affect the waiver determination.
14

See Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(a)(1) (October 2004) (an individual is deemed to need substantially all of his or her current income to meet
current ordinary and necessary living expenses if monthly income does not exceed monthly expenses by more than
$50.00).
15

See id. (noting that claimant must show both that he or she needs substantially all of his or her current income
to meet current ordinary and necessary living expenses; and that his or her assets do not exceed the applicable
resource base in order to establish that recover of the overpayment would defeat the purpose of the Act).
16

Although the Office found that appellant was without fault in the matter of the overpayment, repayment is still
required unless adjustment or recovery of the overpayment would defeat the purpose of the Act or be against equity
and good conscience. See Keith H. Mapes, supra note 7.
17

The factors to be considered in making a financial hardship determination are the same as those considered in
determining whether recovery of the overpayment would defeat the purpose of the Act. See id., at 6.200.6(b).

6

Office and spent the funds which he would not have otherwise done, he failed to submit evidence
substantiating that he relinquished a valuable right that he was unable to get back or that his action
was based chiefly or solely on reliance on payments or notice of payment.18 Appellant has not
established that, if required to repay the overpayment, he would be in a worse position after
repayment than would have been the case if the benefits had never been received in the first
place.19 The Board finds that recovery of the overpayment would not be against equity and good
conscience since there is no evidence of record from which to conclude that appellant relied on
his incorrectly calculated compensation payments to relinquish a valuable right or change his
position for the worse.
As appellant has not shown that recovery would “defeat the purpose of the Act” or would
“be against equity and good conscience,” the Board finds that the Office properly denied waiver
of recovery of the overpayment. Thus, appellant does not qualify for waiver by reason of
financial hardship. Further, appellant did not argue or submit evidence to establish that recovery
of the overpayment would be against equity or good conscience because, or that in reliance on
the overpaid compensation, he relinquished a valuable right or changed his position for the
worse.
The Board further finds that it does not have jurisdiction to review the Office’s
determination that the overpayment of compensation would be recovered through payments of
$1,000.00 a month. It does not appear from the record that appellant is receiving continuing
compensation benefits. The Board’s jurisdiction to review recovery of an overpayment is limited
to the situation where recovery is made from continuing benefits.20
CONCLUSION
The Board finds that appellant received an overpayment of $159,918.02 in compensation
from September 4, 1993 to November 22, 2003. The Board also finds that the Office did not
abuse its discretion in denying waiver of the overpayment.

18

See 20 C.F.R. § 10.438(a) (it is the responsibility of the overpaid individual to provide evidence of income,
expenses and assets that will be used in determining whether the overpayment may be waived).
19

See Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(b)(3) (May 2004).
20

See Rose Carye, 50 ECAB 482, (1999); Lewis George, 45 ECAB 144 (1993); Levon H. Knight, 40 ECAB 658
(1989); Edward O. Hamilton, 39 ECAB 1131 (1988).

7

ORDER
IT IS HEREBY ORDERED THAT the October 20, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 15, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

